DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(A)          the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)          the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)          the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim 46-49, 51 recite limitations “an apparatus for treating a cell culture”, “a computing device”, “feature extraction module” and “prediction module for” that been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it they use a generic placeholders “device”, “apparatus” and “module” coupled with functional language without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structural modifier.  
Since the claim limitation invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, the claim have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  

If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 32-51 are rejected under 35 U.S.C. 103 as being unpatentable over Tolosa et al.1 (hereinafter “D1”) or Mattheakis et al.2 (hereinafter “D2”) and further in view of Su et al.3
With regard to claim 32, D1 teach acquiring images of fluorescently stained cells obtained from a cell culture in which the cells have been treated with a dose-range of at least the test compound and its vehicle (see fig. 1, abstract, p. 188 col 2: imaging of stained cells treated with different concentrations of drug compounds); segmenting the acquired images (see p. 188 col 2 last ¶: segmentation of image); extracting and analyzing one or more phenotypic features from the segmented images, wherein the one or more phenotypic features are selected from the group of intensity, textural, morphological, or ratiometric features consisting of (a) features of DNA, (b) features of a RELA (NF-icB p65 [NF-KB p65]), and (c) features of cellular organelles and substructures in the segmented images (see p. 188 col 2 last ¶: intensity of cellular components; p. 190 ¶ 1: variation in intensity or morphological parameters of cellular components); normalizing results from the treated samples to vehicle controls (see p. 188 last ¶: normalization); and
predicting a probability of liver injury by the test compound based on test compound- induced normalized changes of the extracted and selected phenotypic features see p. 188 last ¶: changes in intensity, p. 190 ¶ 1: variation intensity or morphological nuclear changes; fig. 1 step 8, abstract, p. 191 last ¶: prediction of livery injury).
D1 fail to explicitly teach the use of machine learning algorithms to perform statistical analysis and prediction, however Su et al. teach the missing features. See Su et al. abstract, p. 2806: training machine learning algorithm to predict injury to organ). 
One skilled in the art before the effective filing date would have found it obvious to combine the teachings to arrive at the claimed invention. In particular, it would have been obvious to incorporate known techniques of using machine learning algorithms to predict injury to drug induced cells as taught by Su et al. as a substitute to the statistical methods described in D1, which would yield predictable and enhanced classification results. 
With regard to claim 33, Su et al. teach wherein extracting and selecting the one or more phenotypic features from the segmented images further comprises extracting and selecting an average of a sum average of the intensity of a DNA marker determined from a grey- level co-see p. 2805 col 1 last ¶ to col 2 ¶ 2: sum average of intensity from grey-level co-occurrence matrix). The motivation for incorporating the teachings of Su et al. would have been the same as stated above. 
With regard to claim 34, D1 teach wherein the cells are selected from the group comprising hepatic cells, induced pluripotent stem cell (iPS)-derived hepatocyte-like cells, primary hepatocytes, an (immortalized) hepatocyte cell line, and hepatoma cells (see p. 188 col 1: culture of HepG2 cells).
With regard to claim 35, D1 teach wherein the hepatic cells are derived from hepatic progenitor-like cells. (see p. 188 col 1: culture of HepG2 cells).
With regard to claim 36, D1 teach wherein the cells are one of human or animal cells. see p. 195 col 2 ¶ 1: human liver derived cells. 
With regard to claim 37, D1 teach wherein the cells of the cell culture are cultured in a 2D culture. see fig. 1, p. 188 col 1: culture of HepG2 cells. 
With regard to claim 38, D1 teach the operation of fluorescently labelling the cells for detection of one or more of DNA, RELA (NF-icB p65), F- actin, gammaH2AX and the whole cells. see fig. 1, p. 188: incubation of fluorescent dyes to label different parts of the cells. 
With regard to claim 39, D1 teach wherein treating the cells comprises treating with the at least one test compound and the vehicle for a predetermined time duration of at least twleve hours or overnight. see fig. 1: incubation 3 to 24 hours. 
With regard to claim 9, D1 teach wherein treating the cells comprises treating with the at least one test compound and the vehicle for a predetermined time duration of sixteen hours or greater. see fig. 1: incubation between 3 to 24 hours. 
With regard to claim 41, D1 teach acquiring images of fluorescently stained cells obtained from a cell culture in which the cells have been treated with a dose-range of at least the test compound and its vehicle (see fig. 1, abstract, p. 188 col 2: imaging of stained cells treated with different concentrations of drug compounds); segmenting the acquired images (see p. 188 col 2 last ¶: segmentation of image); extracting and analyzing one or more phenotypic features from the segmented images, wherein the one or more phenotypic features are selected from the group of intensity, textural, morphological, or ratiometric features consisting of (a) features of DNA, (b) features of a RELA (NF-icB p65 [NF-KB p65]), and (c) features of cellular organelles and substructures in the segmented images (see p. 188 col 2 last ¶: intensity of cellular components; p. 190 ¶ 1: variation in intensity or morphological parameters of cellular components); normalizing results from the treated samples to vehicle controls (see p. 188 last ¶: normalization); and
predicting a probability of liver injury by the test compound based on test compound- induced normalized changes of the extracted and selected phenotypic features using machine learning methods, wherein extracting and selecting the one or more phenotypic features from the segmented images comprises extracting and selecting one or more of (i) the variation of the intensity of a DNA marker at nuclear regions in the segmented images, (ii) an average of the intensities and/or their ratios of a RELA marker at nuclear and/or cellular regions in the segmented images, (iii) a fraction of the intensity of objects based on a RELA marker at nuclear and other cellular regions in the segmented images, (iv) a fraction of the intensity of objects based on an actin marker at different cellular regions, (v) the ratio of the intensities of an actin and a RELA marker at cellular regions and/or (vi) the correlation between DNA and RELA intensities at subcellular regions (see p. 188 last ¶: changes in intensity, p. 190 ¶ 1: variation intensity or morphological nuclear changes; fig. 1 step 8, abstract, p. 191 last ¶: prediction of livery injury).
D1 fail to explicitly teach the use of machine learning algorithms to perform statistical analysis and prediction, determining maximal response values with respect to the phenotypic features and using machine learning methods to predict hepatotoxicity based on the maximal response values of the compound induced features, however Su et al. teach the missing features. See Su et al. abstract, p. 2806: training machine learning algorithm to predict injury to organ, see fig. 2, pp. . 2796, 2806 col 1: machine learning based on maximal response curves to predict injury). 
One skilled in the art before the effective filing date would have found it obvious to combine the teachings to arrive at the claimed invention. In particular, it would have been obvious to incorporate known techniques of using machine learning algorithms to predict injury to drug induced cells as taught by Su et al. as a substitute to the statistical methods described in D1, which would yield predictable and enhanced classification results. 
With regard to claim 42, Su et al. teach wherein using machine learning methods to predict hepatotoxicity comprises using machine learning methods that use a median of the maximal response values (Amax) of the selected and normalized phenotypic feature changes of the cells for compound classification. see p. 2806 col 1: median of maximal response values. The motivation for incorporating Su et al. would have been the same as stated above.
With regard to claim 43, Su et al. teach when the maximal response values comprise response values at a concentration of 1mM, 2 mM or 5 mM of the test compound. see p. 2806 col 1 ¶ 2: response value at 5 mM. The motivation for incorporating Su et al. would have been the same as stated above.
With regard to claim 44, Su et al. teach normalizing the phenotypic features from different test compounds to a same range when more than one test compound is tested; and predicting the probability of liver injury by using a machine learning classification algorithm that has been trained with a training set of compounds that is statistically independent from a test set of compounds. see Xu et al. p. 2806 ¶ 3: feature normalization to same range and training and test sets statistically independent to each other. The motivation for incorporating Su et al. would have been the same as stated above.
claim 45, Su et al. teach wherein the machine learning classification comprises one of a random forest algorithm or a support vector machine. see p. 2806: random forest classification. The motivation for incorporating Su et al. would have been the same as stated above.
With regard to claims 46-51, see discussion of corresponding claims above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AVINASH YENTRAPATI whose telephone number is (571)270-7982.  The examiner can normally be reached on 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on (571) 272-3638.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AVINASH YENTRAPATI/Primary Examiner, Art Unit 2662                                                                                                                                                                                                        



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Tolosa, Laia, et al. "Development of a multiparametric cell-based protocol to screen and classify the hepatotoxicity potential of drugs." Toxicological Sciences 127.1 (2012): 187-198.
        2 US Publication No. 2005/0014217.
        3 Su, Ran, et al. "High-throughput imaging-based nephrotoxicity prediction for xenobiotics with diverse chemical structures." Archives of toxicology 90.11 (2016): 2793-2808.